DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/162,643 filed on November 1, 2021.  Claims 1 to 5, 7, 8, and 10 are currently pending with the application.

Claim Objections
Claims 1 to 3, 5, 8, and 10 are objected to because of the following informalities:  
Claim 1 reads “the first and second queries” in line 23, and “the first and the second pairing” in page 3, lines 8 and 14, which contain typographical errors, and should read “the first and the second queries”, and “the first and the second pairings”, respectively.  
Claim 2 reads “generating more than one modified electronic input texts by replacing the element with a lexical substitute” in line 2.  Claim 2 depends on claim 1, and claim 1 contains a previous recitation of “a lexical substitute” in line 18, however, the creation of more than one modified electronic input texts in claim 2 is based on replacing the element with a different or alternate lexical substitute, (See Specification Paras[0076], [0082]), and therefore, the “a lexical substitute” recited in claim 2 represents a second element, different than the “a lexical substitute” recited in claim 1.  Hence, for purposes of clarity, Examiner suggests to modify the language in claim 2 as “replacing the element with a second lexical substitute”, and in claim 1 as “replacing the element with a first lexical substitute”, or similar language.  

Claim 5 reads “wherein identifying the polarity of the electronic input” in line 1, and reads “identifying the polar value” in line 5, which contain typographical errors, and should read “wherein identifying the polarity value of the electronic input”, and “identifying the polarity value”, respectively.
Claim 8 reads “wherein the polar value” in line 1, which contains a typographical error, and should read “wherein the polarity value”.
Claim 10 reads “the nodes and edges” in line 7, and should read “the nodes and the edges”, in order to maintain clarity.
Claim 10 introduces an identification of at least one polar word for the electronic input text, based on the generation of a predicate-argument structure (PAS), to further generate “a modified electronic input text” by replacing the at least one polar word with “a lexical substitute”, in line 11. Claim 10 depends on claim 1, and claim 1 contains a previous recitation of “a modified electronic input text” and “a lexical substitute” in lines 17 and 18, respectively, however, the generation of the “a modified electronic input text” in claim 1 is based on replacing an element of the electronic input text with a lexical substitute, where the element has been identified based on an analysis of a degree of oppositeness, and therefore, the “modified electronic input text” and “lexical substitute” in claim 10 are second and distinct elements from those recited in claim 1. (See Specification Paras [0066], [0070]).  For purposes of clarity, Examiner suggests to modify the language in claim 10, line 11 as “generating a second modified electronic input text by replacing the at least one polar word with a third lexical substitute”, and claim 1, line 17 as “generating a first modified electronic input text by replacing the element with a first lexical substitute”, or similar language, as well as in further mentions of the corresponding elements throughout the claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1 to 5, 7, 8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 25 of copending Application No. 15/091,775, claims 9 to 13, 15, and 25 of copending Application No. 15/091,790, and claims 1, 2, and 19 of copending Application No. 15/161,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending applications and is covered by the copending applications since the applications are claiming common subject matter, as follows: identifying a polarity value in an input text based on a degree of oppositeness of a word pairs including an element in the input text and another word, where the another word is defined across a range, continuum, or spectrum of meaning associated with the element, generating a modified text by replacing the element with a lexical substitute, where the polarity value of the modified text and the input text is different, and further generating an answer to the input text by: performing queries based on the input text and the modified text, retrieving evidence passages in response to the queries, creating pairings between the queries and the corresponding evidence passages, generating candidate answers based on the evidence passages, scoring the pairings using multiple context-dependent scorers to yield vectors of context-dependent scores for each pairing, synthesizing the vectors into respective confidence scores for each pairing by applying weights to scores of the vectors, where the respective confidence scores indicate a level of confidence that a candidate answer is correct for an input question, ranking the confidence scores, and returning a ranked listing of candidate answers. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Copending Application 15/091,775
1. A method for detecting polarity of a text element using machine learning in a natural language processing (NLP) system, comprising: receiving an electronic input text having a polarity value; identifying the polarity value of the electronic input text based on an analysis of a degree of oppositeness for a first word pair comprising an element of the electronic input text and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the element of the electronic input text; generating a modified electronic input text by replacing the element with a lexical substitute, wherein a polarity value of the modified electronic input text is different from the polarity value of the electronic input text; generating an answer to the electronic input text, wherein generating the answer comprises: performing a first query in a database based on the electronic input text and 
 A computer program product for processing a natural language question using machine learning in a computing system, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising: identifying, by the processor, an electronic text as a polar question having a polarity value; selecting, by the processor, at least one pivot word in the polar question for replacement with a lexical substitute word based on an analysis of a degree of oppositeness for a first word pair comprising the at least one pivot word and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the at least one pivot word; generating, by the processor, at least one reversed polar question by replacing 




Following mapping of claims 1 to 5, 7, and 10 of Instant Application to claims 9 to 13, 15, and 25 of Copending Application No. 15/091,790. 

Copending Application 15/091,790
1. A method for detecting polarity of a text element using machine learning in a natural language processing (NLP) system, comprising: receiving an electronic input text having a polarity value; identifying the polarity value of the electronic input text based on an analysis of a degree of oppositeness for a first word pair comprising an element of the electronic input text and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the element of the electronic input text; generating a modified electronic input text by replacing the element with a lexical substitute, wherein a polarity value of the modified electronic input text is different from the polarity value of the electronic input text; generating an answer to the electronic input text, wherein generating the answer comprises: performing a first query in a database based on the electronic input text and a second query in the database based on the modified electronic input text, wherein the first 




11. The computer program product of claim 10, the method further comprising: determining, by the processor, polarity values of the plurality of evidence passages, wherein scoring the plurality of evidence passages is based at least on a comparison of respective sets of the polarity values of the plurality of evidence passages relative to the polarity values of the electronic input text and the more than one modified electronic input texts.  

12. The computer program product of claim 9, wherein the NLP system comprises an NLP processing pipeline having a plurality of processing stages.  
5. The method of claim 1, wherein identifying the polarity of the electronic input text comprises: detecting a polar word in the electronic input text based on the polar word matching at least one criterion for a polar term; and identifying the polar value of the electronic input text based on the detecting.
13. The computer program product of claim 9, wherein identifying the polarity of the electronic input text comprises: detecting, by the processor, a polar word in the electronic input text based on the polar word matching at least one criterion for a polar term; and identifying, by the processor, the polar value of the electronic input text based on the detecting.
7. The method of claim 1, further comprising: associating a polarity value of the element with the polarity value of the electronic input text.
15. The computer program product of claim 9, the method further comprising: associating, by the processor, the polarity value of the element with the polarity value of the electronic input text.
10. The method of claim 1, further comprising: generating a predicate-argument structure (PAS) for the electronic input text, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links 



Following mapping of claims 1, 5, and 10 of Instant Application to claims 1, 2, and 19 of Copending Application No. 15/161,333. 
Instant Application
Copending Application 15/161,333



2. The method of claim 1, wherein identifying an electronic text as a polar question comprises: detecting a polar word in the electronic text based on the polar word matching at least one criterion for a polar term; and identifying the electronic text as a polar question based on the detecting.
10. The method of claim 1, further comprising: generating a predicate-argument structure (PAS) for the electronic input text, wherein the PAS comprises nodes, with one or more properties on each node, and edges having 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The limitation of identifying, which specifically recites “identifying the polarity value of the electronic input text based on an analysis of a degree of oppositeness for a first word pair comprising an element of the electronic input text and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the element of the electronic input text”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “using machine learning in a natural language processing system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “using machine learning in a natural language processing system” language, “identifying”, in the context of this claim encompasses the user mentally determining a polarity value of an input text, that can be determining a polar word in a question, which can be done by identifying words that have antonyms, where the recited polarity value is nothing more than the actual text that the element and the substitute word takes on, as paragraph [0121] of the specification indicates, i.e., the word “high” is the polar value of the input text, and therefore, the polarity value is not even a numerical value that involves any complex calculation, hence can be performed in the human mind.  That is, the user can mentally consider an element in the question, and determine, based on a degree of oppositeness associated with the element, that the word has an antonym, where in the example case that the question is “are cheetahs dangerous to humans?”, a user can determine that the antonym of “dangerous” is “safe”. Similarly, the limitation of generating, which specifically 
Continuing with the analysis, the limitation of generating an answer, which specifically recites “generating an answer to the electronic input text, wherein generating the answer comprises: creating a first pairing comprising the first query and the first evidence passage and creating a second pairing comprising the second query and the second evidence passage”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “using machine learning in a natural language processing system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “using machine learning in a natural language processing system” language, “generating”, in the context of this claim encompasses the user mentally, or with the aid of pen and paper, thinking about information or facts that could answer the first and second questions, and writing down the questions and their respective facts as pairs, for example “are cheetahs dangerous for humans? – cheetahs are nowhere near as dangerous as lions, tigers, nor leopards”, and “are cheetahs safe for humans? – cheetahs are 
Similarly, the limitation of scoring, which specifically recites “scoring the first and the second pairing using multiple context-dependent scorers to yield a vector of context-dependent scores for the first pairing and a vector of context-dependent scores for the second pairing”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “using machine learning in a natural language processing system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “using machine learning in a natural language processing system” language, “scoring”, in the context of this claim encompasses the user mentally, or with the aid of pen and paper, assigning values or scores to the previously created pairings, in the form of vectors.  Similarly, the limitation of synthesizing the scores, which specifically recites “synthesizing the vector of context-dependent scores for the first pairing and the vector of context-dependent scores for the second pairing into respective confidence 
See MPEP 2106.05(g)).  The limitation “performing a first query in a database based on the electronic input text and a second query in the database based on the modified electronic input text, wherein the first and second queries are generated in a structured query language”, is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer; limiting use of the abstract idea to a database system does not integrate the abstract idea into a practical application (See MPEP 2106.05(f)).  The limitation “returning a ranked listing of candidate answers via a graphical user interface”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, transmitting, and data-presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “generating more than one modified electronic input texts by replacing the element with a lexical substitute, wherein a polarity value of a modified electronic input text within the more than one modified electronic input texts is different from the polarity value of the electronic input text; performing a query based on the electronic input text and the more than one modified electronic input texts; retrieving a plurality of evidence passages based on the query; scoring respective sets of the plurality of evidence passages relative to the electronic input text and the more than one modified electronic input texts; and merging scores of the respective sets”.  The additional generating, scoring, and merging limitations are further elaborating on the abstract idea.  The performing limitation, which is similar to the performing limitation discussed in the rejections of claim 1 above, is similarly equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer.  Finally, the retrieving limitation amounts to data-See MPEP 2106.05(g)), and is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Therefore, these additional limitations do not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining polarity values of the plurality of evidence passages, wherein scoring the plurality of evidence passages is based at least on a comparison of respective sets of the polarity values of the plurality of evidence passages relative to the polarity values of the electronic input text and the more than one modified electronic input texts”, which is further elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the NLP system comprises an NLP processing pipeline having a plurality of processing stages”, which is equivalent to saying “apply it”, and amounts to mere instructions to apply the judicial exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “detecting a polar word in the electronic input text based on the polar word matching at least one criterion for a polar term; and identifying the polar value of the electronic input text based on the detecting”, 
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “associating the polarity value of the element with the polarity value of the electronic input text”, which is further elaborating on the abstract idea, and therefore, does not amount to significantly more.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the polar value of the electronic input text is based on a polarity value of a word in the electronic input text having a defined antonym”, which is further elaborating on the abstract idea, by further describing how the determination of the polar value of the input text is being performed, where the determination is a mental process, and therefore, does not meaningfully limits the claim.
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “generating a predicate-argument structure (PAS) for the electronic input text, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links between the nodes; comparing a pattern in the PAS to one or more patterns in a set of pattern matching rules, the set of pattern matching rules comprising predetermined PAS patterns, the predetermined PAS patterns comprising constraints on properties of the nodes and edges of the PAS; identifying at least one polar word based on the comparing resulting in a match between the pattern in the PAS to at least one of the one or more patterns in the set of pattern matching rules; and generating a modified electronic input text by replacing the at least one polar word with a lexical substitute, wherein a polarity value of the modified electronic input text is different from the polarity value of the electronic input text”, which further elaborate on the abstract 
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Claims 1 to 5, 7, 8, and 10 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
	The following is in response to arguments filed on November 1, 2021.  Applicant’s arguments have been carefully and respectfully considered.

Claim Rejections - 35 USC § 101
Applicant’s arguments have been fully and respectfully considered, but are not persuasive.
In regards to claim 1, Applicant argues that “a claim to a specific data encryption method for computer communication where the claim involved a several-step manipulation of data and contained limitations that minimized concerns of excessive breadth (TQP Development, LLC v. Intuit Inc.)” which do not recite a mental process, “is analogous to the claimed features herein, because independent claim 1 has been amended to recite limitations that includes several-step manipulation of data that cannot practically be performed in the human mind”, and further, that “since there is no analogous case law to the contrary described in the Office Action, the claims must be found eligible under 35 USC § 101”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully points out that the claims in TQP Development, LLC v. Intuit Inc. are not similar to the claims of the instant application, hence, the rationale applied to TQP Development does not apply to the instant claims.  The claims as presently presented do not require the data manipulation and transformation necessary for the data encryption as required by the claims in TQP Development, and therefore, Examiner respectfully submits that it is not clear which steps in claim 1 the preceding argument is referring to, that include data manipulation steps and that cannot practically be performed in the human mind.  Claim 1, as further described in the 101 rejections above, has been determined to be directed to an abstract idea without significantly more.   Furthermore, Examiner respectfully points out that, as further explained in the 2019 PEG, the case-comparison approach in determining whether a claim recites an abstract idea has shifted to, instead, use enumerated groupings of abstract ideas, which include mathematical concepts, certain methods of organizing human activities, and mental processes, as enumerated in Section I of the 2019 PEG.  “If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea” (See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016); CyberSource Corp. v. Retail Decisions, Inc, 654 F.3d 1366, 1372-73 (Fed. Cir. 2011)). After analyzing the claim, it has been determined that the claim recites limitations that fall within the “Mental Processes” grouping of abstract ideas, and therefore, the claim recites an abstract idea.
claim 1, as amended, integrates any alleged judicial exception into a practical application; particularly claim 1 provides at least one practical integration such as “... returning... a ranked listing of candidate answers via a graphical user interface””, and more specifically, that “this additional element, along with the other the claimed elements, when viewed as a whole, are directed to a particular improvement in natural language processing analysis by detecting polar shifts between a given text and reference texts and thereby allowing for exclusion from consideration or limitation of influence of reference texts that, while sharing certain properties with the given text, are nevertheless polar variants to the given text, thus integrating any allegedly abstract idea into a practical application”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, as further described in the 101 rejections above, the additional element “returning... a ranked listing of candidate answers via a graphical user interface”, amounts to data-presentation steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, that is, a generic transmission and presentation of collected and analyzed data, and is recognized by the courts as well-understood, routine, and conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Therefore, this additional element does not amount to significantly more than the abstract idea.
	Moreover, Examiner respectfully submits that it is still not apparent from the claims as presently presented, how the claim language correlates with the mentioned improvements, nor is it 

Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully and respectfully considered, and are persuasive.  In view of Applicant’s arguments, and in view of the claims amendments, rejections under 35 USC § 103 are hereby withdrawn.

 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169